       Case 2:19-cv-00135-SM-MBN Document 13 Filed 10/25/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 RODNEY HENLEY                                                  CIVIL ACTION
 VERSUS                                                         NO. 19-135
 LIFE INSURANCE COMPANY OF                                      SECTION "E" (5)
 NORTH AMERICA


                                                ORDER
        IT IS ORDERED that this action be and hereby is ADMINISTRATIVELY CLOSED.

The Clerk of Court shall mark this action as “CLOSED” for statistical purposes. This Court shall

retain jurisdiction, and this case shall be restored to the trial docket upon motion of a party if

circumstances change, so that they may proceed to final disposition. This order shall not

prejudice the rights of the parties to this litigation.

        New Orleans, Louisiana, this 25th day of October, 2019.


                                _________ ______________ ______
                                        SUSIE MORGAN
                                UNITED STATES DISTRICT JUDGE
